DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 13 and 24, of a touchscreen wherein “the touch sensing electrode (1061) is coupled to a first end of each of the N first traces (1062), a second end of each of M first traces is coupled to a first end of one wire on the second circuit board through the display module (103/104/105), and a second end of each wire on the second circuit board is coupled to the touch driving integrated circuit (1011), wherein M is less than or equal to N, and the N first traces comprise the M first traces, whereby a coupling between the touch sensing electrode and the first end of each of the N first traces does not extend through the first circuit board or the second circuit board, and whereby a coupling between the second end of each wire on the second circuit board and the touch driving integrated circuit does not extend through the N first traces (Fig. 1A)” is not found in the prior art along with the rest of the limitations of claims 13 and 24.
The closest in the art are Cui (US 20210097900 A1) and Ahn (US 20160147361 A1).
Cui teaches a touchscreen comprising a display module and a touch sensing electrode (Figs. 1 and 3, [0031]-[0038]), but does not teach the absence of the coupling between the touch sensing electrode and the traces extending through the circuit boards.
Ahn teaches a touch screen panel 53 comprising wires extending therefrom (Fig. 1, [0071]), but does not teach the required absence of coupling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692